Relator seeks an award for an impairment in earning capacity under the provisions of Section 4123.57 (A), Revised Code. Relator had a claim allowed for a dermatitis of the hands. He was employed as a "wet" grinder at the time, and since has been a "dry" grinder. The pay for the latter job is 31 cents per hour less than that received by the "wet" grinder. *Page 157 
The relator does not allege any present condition of dermatitis, but seeks compensation for the wage impairment. Since extent of disability is not at issue, the case is governed by the recent case of State, ex rel. Foley, v. Greyhound Lines,16 Ohio St. 2d 6. Appeal rather than mandamus would be the proper remedy.
Writ denied.
TROOP, J. (Presiding), DUFFY and HERBERT, JJ., concur.